 In the Matter of EUREKA SHIPBUILDING CORP.andLOCAL301, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. OF L.Case No. 2-R-1,282.-Decided March 9, 191E4Proskauer, Rose, Goetz cC Mendelsohn,byMr. Arthur E. Reyman,of New York City, for the Company.Messrs. John RyanandGeorge A. McKinnon,of New York City,Mr. Frank Martocci,of Kingston, N. Y., andMessrs. James A. Barr,andWilliam F. Stanton,of Newburgh, N. Y., for the Carpenters.Messrs. Max DelsonandCharles L. Brecht,of New York City, andMr. James G. McKnight,of Newburgh, N. Y., for the IndustrialUnion.Mr. William R. Cameron,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Local 301, United Brotherhood of Car-penters and Joiners of America, A. F. of L., herein called the Carpen-ters, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Eureka Shipbuilding Corp.,Newburgh, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore James C. Paradise, Trial Examiner.Said hearing was heldat Newburgh, New York, on January 20 and 26, 1944.The Company,the Carpenters, and Industrial Union of Marine and ShipbuildingWorkers of America, Local #53, C. I. 0., herein called the Indus-trialUnion, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing the Com-pany and the Industrial Union moved the dismissal of the petition.For reasons hereinafter appearing, this motion is hereby granted.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.55 N. L.R. B., No. 60.331 332DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYEureka Shipbuilding Corp., a New York corporation, has its prin-cipal place of business and plant in Newburgh, New York, where it isengaged in the construction, repair, and conversion of caissons,lighters, barges, tugs, and other types of vessels, all of its productionbeing for war purposes.The vessels upon which the Company worksare used in domestic, inter-coastal and foreign commerce.The, Com-pany purchased during the past year material valued in excess of$100,000, of which approximately 25 percent cane from sources out-side the State of New York. The value of construction and repairsto vessels during the past year was in excess of $250,000, of whichmore than 50 percent was for vessels which were transported outsidethe State of New York.The Company concedes that it is engaged incommerce within the meaning of the National Labor Relations At.H. THE ORGANIZATIONS INVOLVEDLocal 301, United Brotherhood of Carpenters and Joiners of Amer-ica, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.Industrial Union of Marine and,Slupbuilding Workers of America,Local #53, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE ALLEGED APPROPRIATE UNITThe Carpenters seeks a unit composed of all employees listed ascarpenters on the Company's pay roll, including helpers, but excludingforemen and other supervisors.The Industrial Union and the Com-pany contend that the craft unit sought by the Carpenters is not anappropriate one, but that the appropriate unit is industrial in scope.The Company commenced operations in March 1942.The Indus-trialUnion entered into collective bargaining negotiations with theCompany within a few months thereafter, and obtained a contractcovering the Company's employees in an industrial unit, which con-tract was automatically renewed on or about October 1, 1943, and ispresently in effect.The Industrial Union has represented workersof all crafts in the yard in its collective bargaining negotiations withthe Company and in the handling of grievances.The record discloses that by reason of the nature of the Company'soperations, there is considerable intermingling and overlapping of EUREKA SHIPBUILDING CORP.333work among the various crafts in the yard. In the early stages ofoperations in connection with the conversion of a vessel it is necessarythat workers of a number of crafts, including carpenters, be employedsolely as laborers in ripping out and cleaning up parts of the interior.In the subsequent process of conversion, the extent of the work of theseveral crafts varies, so that the work of any particular craft pre-dominates only during a portion of the reconstruction process.Con-sequently, carpenters are frequently employed at other work such asshipfitting, and in some instances workers employed as shlpfittersengage in carpenter work.The Company's supervisor of conversiontestified at the hearing that although the amount of carpenter workvaries, the Company tries to keep available a permanent crew of car-penters, and that as a result some may spend their entire time at car-pentry, while others may do little or no carpenter work during thecourse of operations on a particular ship.In view of the considerable employment of carpenters at other work,and their intermingling with other crafts, as well as the history ofbargaining on an industrial basis in the Company's yard, we find thatthe unit herein sought is not appropriate for the purposes of collec-tive bargaining.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III, above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has been raisedconcerning the representation of employees in an appropriate unit.Accordingly, we shall dismiss the petition.ORDERUpon the basis of the above findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Eureka Shipbuilding Corp., Newburgh, New York,filed by Local 301, United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor, be, andit hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.1 SeeMatter of Justus Peterson,46 N. L R B 1049 ;Matter of Dooley's Basin h DryDock, Inc,43 N L R. B.745 ; Matter of Robert Jacobs, Inc.,32 N L R B 646.